Pm(DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6 and 8 are allowed.
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of the claim limitations “a switching element electrically coupled with the second electrode; 
a resistive element directly electrically coupled with the second electrode; 
a voltage detection circuit coupled with the bus line, the voltage detection circuit being configured to output a voltage detection signal indicating a voltage value of the bus line; and
 a control circuit configured to: 
acquire a peak voltage value based on the voltage detection signal, the peak voltage value corresponding to a maximum absolute value of a voltage of the AC power; 
acquire a capacitor voltage value based on the voltage detection signal, the capacitor voltage value corresponding to the value of the charging voltage across the capacitor; and 
bring the switching element into conduction in response to a difference between the peak voltage value and the capacitor voltage value becoming smaller than or equal to a difference threshold value” with regards to claim 1. 

Claim 8 is an apparatus claim which has similar limitations.
Examiner believes that Applicant’s arguments in the Remarks dated 6/17/2022 are persuasive and the limitations of claim 1 are neither inherent nor obvious. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
8/22/2022
                                                                                                                                                                                                  
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846